FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  15-JUN-2020
                                                  07:57 AM



                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                                 –––O0O–––



                 THE BANK OF NEW YORK MELLON, AS TRUSTEE
                FOR THE CERTIFICATEHOLDERS OF CWABS INC.,
              ASSET-BACKED CERTIFICATES, SERIES 2007-11,
              Plaintiff/Counterclaim Defendant-Appellee,
                                    v.
                            MARY LEE COLTON,
               Defendant/Counterclaim Plaintiff-Appellant
                                   and
           JOHN DOES 1-50, JANE DOES 1-50, DOE PARTNERSHIPS
            1-50, DOE CORPORATIONS 1-50, DOE ENTITIES 1-50,
              AND DOE GOVERNMENTAL UNITS 1-50, Defendants


                           NO. CAAP-XX-XXXXXXX


          APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                         (CIVIL NO. 13-1-082K)


                           ORDER OF CORRECTION
                 (By:   Wadsworth, J., for the court1/)

          IT IS HEREBY ORDERED that the Published Opinion filed
on February 28, 2020, is corrected as follows:
          On page 8, in the attorney credit section, the name of
the law firm for Timothy Vandeveer should be corrected by
removing the letter "i" from the word "Willie" so that the
attorney credit reads:



     1/
            Ginoza, Chief Judge, and Hiraoka and Wadsworth, JJ.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                     Timothy Vandeveer
                     (Margaret Wille & Associates)
                     for Defendant/Counterclaim
                     Plaintiff-Appellant
                     (Mary Lee Colton, Pro Se
                     Defendant/Counterclaim
                     Plaintiff-Appellant, on the
                     briefs)

          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawai#i, June 15, 2020.


                                       /s/ Clyde J. Wadsworth
                                       Associate Judge




                                   2